Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. Applicant’s arguments that Gottlieb fails to teach or suggest the added features of “a  flange securing a rear portion of the housing to the flowmeter, the rear portion opposite the wall of the housing”. Examiner acknowledges such arguments, however, the flange secured on the opposite the housing wall its to attach the transducer housing to the fluid conduit and prevent it from being removed from the conduit. Goettlieb teaches a flange that extend from the outer surface of the housing (shell). The flange (34, reference does not show the numeral being labeled in Fig. 4) helps the housing (14) to be tightly fit in the pipe (12) with the help of load nut 46 and lock nut 48 (para 0030). Thus, Gottlieb clearly teaches an alternative arrangement of the flange that is provided around the housing (para 0037) instead of the flange provided on the rear end of the housing or monolithic housing as currently claimed.
Claim Objections
Claims 14-20 are objected to because of the following informalities:  Regarding claim 14, line 8, “ribeed” should be corrected to --ribbed--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 6, “the housing of the flowmeter” lacks antecedent basis. It seems like the Applicant intends to say “the transmitter housing”. The claim will be examined with such interpretation.
Regarding claims 3 and 4, “the transducer housing” (as amended) lacks antecedent basis. Claim 1, line 2, “a transmitter housing” is defined. In claim 1, the term, “transmitter” may be changed to --transducer-- to fix the issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al. (2012/0125121) in view of Froelich et al. (6,526,838) (hereinafter Gottlieb or Froelich).
Regarding claim 1, Gottlieb teaches a transducer assembly (Fig. 4) for a flowmeter (10),
the assembly comprising: a transducer (32) to direct an acoustic signal past a wall (24, similar to face 127 of the current application) of a transmitter housing (14) and toward an adjacent flow path of the flowmeter (para 0029, Fig. 3); at least one attenuating rib (26, para 0034) adjacent the transducer (Fig. 4) and physically coupled to the housing at a location opposite that of the flow path and a flange (para 0037) secured to the housing (flange 34 (not labeled) supported in the pipe 12 with the load nut 46 and lock nut 48). Gottlieb does not explicitly teach the flange being secured to a rear portion of the transmitter housing [of the flowmeter] at the rear portion opposite the wall of the housing. To provide a flange, as claimed, would be an obvious alternative to the arrangement of the flange shown by Gottlieb since, in either case the purpose would be to hold the transducer assembly within the opening of the pipe such that it doesn’t come out due to pressure in the conduit. 
Regarding claim 2, Gottlieb teaches the transducer is an ultrasonic transducer (abstract).
Regarding claim 3, Gottlieb teaches all the claimed features including a plurality of ribs
in axial alignment with the housing but does not teach a first rib of the plurality in closest
proximity to the transducer housing being of a first geometry and a supplemental rib of the plurality adjacent the first rib being of a second geometry and wherein the first geometry substantially differs from the second geometry in one of diameter and width. Froelich teaches a first rib of the plurality in closest proximity to the transducer housing is of a first geometry and a supplemental rib of the plurality adjacent the first rib is of a second geometry and wherein the first geometry substantially differs from the second geometry in one of diameter and width (Fig. 5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the geometry of the ribs to be of different geometry since based on the geometry, the attenuation of noise is affected. Also, whenever attenuation means are designed, they are adapted to a particular gas, and if it is desired to cover a wide range of wavelengths, e.g. for the purpose of enabling the meter to adapt to several types of gas, it is necessary to provide a special configuration of the passages.
Regarding claims 4 and 11, while, Gottlieb in view of Froelich teach a plurality of
attenuating ribs in axial alignment with the housing, do not explicitly teach the rib in closest
proximity to the transducer housing configured to attenuate a majority of acoustic noise
propagated from the transducer and beyond the housing in a direction opposite that of the flow path, it is nothing more than a matter of design choice to design the ribs such that the ribs closest
to the transducer housing attenuate the majority of acoustic noise compared to the consecutive
rib since it is within the scope of a skilled individual as it is known that the design of the ribs would determine the attenuation capacity.
Regarding claim 5, Froelich teaches the ribs are spaced apart on the housing by between
about 1 mm and about 5 mm (col. 7, lines 26-29).
Regarding claims 6 and 7, Gottlieb teaches the ribs extend inwardly into the housing
from a surface of the housing and outwardly from a surface of the housing (Fig. 4).
Regarding claim 8, Gottlieb in view of Froelich do not explicitly teach the ribs are
between about 10 mm and about 25 mm in outer diameter, it is obvious to a person having
ordinary skill in the art at the time the invention was made since it is known that smaller the
transverse dimension of the passage over each rib projection, extending outwardly, over the
transverse dimension of each groove, extending inwardly, will produce a greater effectiveness of
the attenuation.
Regarding claim 9, Gottlieb teaches a flowmeter (Figs. 1-3) for installation at an oilfield
(intended use), the flowmeter comprising: a flowmeter body with at least one pair of channels
(recesses, Fig. 3), each channel of the pair located at opposite sides of a flow path (Fig. 3);
monolithic housings (14) secured within each channel with a flange with a load nut (46) and a lock nut 48 (para 0037) to accommodate a transducer (32, 16, 18, Fig, 3, 4) for acquiring flow velocity data for a fluid flowing through the flow path, the housings of a ribbed profile (26) to substantially eliminate noise during operation of the transducer. Gottlieb does not explicitly teach the flange being secured to a rear portion of the monolithic housing opposite a front face of each monolithic housing. To provide a flange, as claimed, would be an obvious alternative to the arrangement of the flange shown by Gottlieb since, in either case the purpose would be to hold the transducer assembly within the opening of the pipe such that it doesn’t come out due to pressure in the conduit.
Regarding claims 10 and 18, Gottlieb in view of Froelich do not teach the oilfield is one
of a subsea oilfield and a topside oilfield, however, the use of the known device in a specific
environment is nothing more than an obvious intended use for measuring flow in the oilfield
industry.
Regarding claim 12, Gottlieb teaches the flange adjacent each channel to secure each monolithic housing within each channel (Fig. 3, 4).
Regarding claim 13, Gottlieb teaches at least one metal seal (42) at an interface between
each monolithic housing and the body of the flowmeter at a location defining each channel.
Regarding claim 14, Gottlieb teaches a method of determining a velocity of a flow of
fluid, the method comprising: routing the flow of fluid through a flow path disposed between a
first transducer (16) and a second transducer (18) of a flowmeter (Fig. 3), each transducer housed
within a ribbed (26) monolithic housing (14); transmitting an acoustic frequency across a wall of
the housing and through the flow path from the first transducer to the second transducer (Fig. 3);
and dampening acoustic noise from the wall propagating toward a flange (34, para 0037) during the transmitting with at least one rib of the ribbed monolithic housing (para 0026). Gottlieb does not explicitly teach the flange being secured to a rear portion of the ribbed monolithic housing. To provide a flange, as claimed, would be an obvious alternative to the arrangement of the flange shown by Gottlieb since, in either case the purpose would be to hold the transducer assembly within the opening of the pipe such that it doesn’t come out due to pressure in the conduit.
Regarding claim 15, Gottlieb teaches establishing a profile for the ribbed monolithic
housing with a transient analysis optimization technique before the routing of the flow (para
0026).
Regarding claim 16, Gottlieb teaches the acoustic frequency is ultrasonic (abstract).
Regarding claim 17, Gottlieb teaches the acoustic frequency is between about 100 kHz
and about 300 kHz (para 0003).
Regarding claims 19 and 20, the method of effectively performing the method in the
environment with the flowmeter for a period in excess of 20 years or effectively performing the
method in an environment subject to temperature ranges in excess of about 150°C is nothing
more than an obvious matter of use in a specific environment where the temperature rage would
be at a specific degree or the term the device has a particular life since it would be in order to
prevent the device from extreme weather conditions and long term use. To design a device that
would last longer or used in high temperature environment would be obvious to a skilled person.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        7/27/2022